Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered July 20, 2000, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the verdict of guilt was against the weight of the evidence, and that the prosecution’s witnesses were unworthy of belief, inter alia, because of inconsistencies in their testimony. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence *406presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Feuerstein, J.P., O’Brien, McGinity and H. Miller, JJ., concur.